DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 21 October 2021. 
Claims 3-5 and 13 were canceled. Claims 1, 2, 6-10, 12, 14, and 17 were amended. Claims 1, 2, 6-12, and 14-18 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites “wherein modifying the display to present the second view pane comprises replacing the first view pane with the second view pane in response to the second view pane appear to reveal from outside the display boundaries.” Claim 6 depends on claim 1, which recites “replacing the first view pane with the second view pane optically presents the second view pane as a reverse side of the first view pane”. One of ordinary skill would likely interpret these “replacement” operations as mutually exclusive alternatives, an interpretation which appears to be supported by the specification: “ the or the social media post may appear to rotate and reveal the additional media 100B on the reverse side” [0024]. One of ordinary skill in the art would not understand how the second view pane could be presented as both a reverse side of the first view pane, and also revealed from outside the display boundaries. As such, one of ordinary skill in the art would not be able to determine the boundaries of the claim, rendering the claim indefinite.  Claims 14 and 18 are similarly rejected. 

Subject Matter Eligibility
Claim 1, which is representative of claim 10, recites in part, transmitting a request for data; receiving the data in response to the request, display a view pane comprising the data, receiving an indication of user interaction with the view pane, retrieving additional data, wherein the additional data corresponds to the second view pane, and modifying the display to present the additional data in the second view pane, wherein modifying the display comprises rotatably reviewing the first view pane with the additional data corresponding to the second view pane, and wherein rotatably replacing the first view pane with the second view pane optically presents the second view pane as a reverse side of the first view pane. These limitations set forth a concept of providing content to users in response to requests and interaction, which is plainly an advertising or marketing activity. As such, the claims are determined to recite an abstract idea. 
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate the abstract idea into a practical application. The present claims recite the additional elements of a computing device, software-based application configured to display linearly scrollable digital content, a processor and memory, a remote computing system, a REST API request for web data the REST API request identifying a particular SDK corresponding to the software-based application, and embedded HTTPS link additional media data stored at the remote computing system. These additional elements, when considered as an ordered combination with a particular arrangement, meaningfully limit the implementation of the abstract idea. As such the combination of additional elements integrate the abstract idea into a practical application. Thus under the 2019 PEG, the claims are not directed to an abstract idea because the additional elements integrate the abstract idea into a practical application. Because the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6-8, 10, 12, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kanter et al. (US 2017/0017369 A1) in view of BBVA (“RESTI API: What is it, and what are its .

Regarding Claim 1 and 10: Kanter discloses a system comprising:
a computing device operable to support a software-based application configured to display linearly scrollable digital content on a display at the computing device, the software-based application comprising one or more software modules operable to access a processor and memory associated with the computing device for receiving web data, wherein the one or more software modules are configured to process the web data and modify the display at the computing device to display a plurality of view panes associated with the web data, and wherein each view pane of the plurality of view panes is displayed at a particular position within the linearly scrollable digital content without navigating away from the particular position within the linearly scrollable digital content (a client device 110 executes a browser application to enable interaction between the client device 110 and the online system 140 via the network 120. See at least [0017]. Also: a content feed 400 including a plurality of content items 405A-B and a scrollable content unit 410 is presented to a user. See at least [0054] and Fig. 4B. Also: a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described. See at least [0061]), and 
a remote computing system in operative communication with the computing device, wherein the remote computing system comprises one or more remote network components (a client device 110 executes an application allowing a user of the client device 110 to interact with the online system 140. See at least [0017] and Fig. 1) configured to:
receive a request from the computing device comprising a request for particular web data (The online system 140 receives a request from a user of the online system 140 to present 305 a feed of content (or a “content feed”) for display to the user. For example, the online system 140 receives 305 a request from a client device 110 associated with the user to present a feed of image and video content to the user via the client device 110. See at least [0043]); and
transmit to the computing device, the particular web data in response to the request (the online system 140 communicates the feed to a client device 110 for presentation to the user. See at least [0047]). 
wherein the particular web data comprises media data, one or more links to additional media data stored in memory at the remote computing system, and computer-readable instructions that, when executed by the processor at the computing device, cause the computing device to generate the plurality of view panes based on the particular web data to display within the linearly scrollable digital content (After generating 310 the feed of content, the online system 140 presents 315 the feed to the user with a content item from the ordered set of content items presented in the display area of the scrollable content unit. For example, the online system 140 communicates the feed to a client device 110 for presentation to the user. The feed of content includes the selected content items and a content item from the ordered set of content items presented in the display area of the scrollable content unit. For example, the online system 140 delivers a feed including content items that are photographs associated with a user's user profile and a scrollable content unit displaying an advertisement from an ordered set of advertisements to a client device 110 associated with the user. See at least [0047]. Also: The online system 140 shown in FIG. 2 includes … a content store 210. See at least [0020]). 
wherein a first view pane comprise the media data with at least a portion of the media data tagged with a target location comprising an embedded link from the one or more links to the additional media data to display in a second view pane, and wherein in response to the user engaging the first view pane at the target location, the computer readable instructions when executed by the processor at the computing device further cause the computing device to retrieve the additional media data from the memory via the link and to modify the display to present the additional media data in the second view pane by replacing the first view pane with the second view pane (As described above in conjunction with FIGS. 2 and 3, the scrollable content unit 410 is scrollable in a direction orthogonal to an orientation of the content feed 400 so different content items from the ordered set of content items scroll in the direction orthogonal to the orientation of the content feed 400 when different content items from the ordered set are presented in the display area 415. In particular embodiments, the scrollable content unit 410 presents a different 

Kanter does not appear to disclose a REST API request. 
BBVA teaches a request that is a REST API request (“Rest completely changed software engineering after 2000. This new approach to developing web projects and services was defined by Roy Fields … REST is any interface between systems using HTTP to obtain data” Page 1. Also: “each time a request is made to the server and it returns a response, part of the information it contains will be the browsing hyperlinks associated to other client resources … example of a request to an automobile database” Page 2). 
Kanter provides an advertisement display system that requests content from a remote server, upon which the claimed invention’s use of a REST API request can be seen as an improvement. However, BBVA demonstrates that the prior art already knew of using REST API requests to obtain data from remote systems. One of ordinary skill in the art could have trivially applied the techniques of BBVA to the content requests of Kanter. Further one of ordinary skill in the art would have recognized that such an application of BBVA would have predictably resulted in a system which would obtain information using more reliable and scaling information request techniques (BBVA, Page 3). As such, the identified 

Kanter does not appear to disclose where the request identifies a particular SDK corresponding to the software based application. 
Hapgood teaches a request identifying a particular SDK corresponding to a software based application (At 210, process 200 can begin by receiving a request for advertising content from an advertisement tag on a website. See at least Column 5 Lines 46-57. Also: process 200 for dynamically detecting mobile environment information (e.g., mobile application environment versus mobile web browsing environment) can include determining the SDK that the advertisement tag is running inside using various techniques on object and/or property information at 250. … process 200 can apply a combination of techniques with the advertisement web view to determine the SDK that the advertisement tag is running inside. See at least Column 7 Lines 14-37).
Kanter and BBVA suggest an advertisement display system which requests content to display on a client device, upon which the claimed invention’s inclusion of SDK information in a request can be seen as an improvement. However, Hapgood demonstrates that the prior art already knew of requests for information including SDK information. One of ordinary skill in the art could have trivially applied the techniques of Hapgood to the content requests of Kanter and BBVA. Further, one of ordinary skill in the art would have recognized that such an application of Hapgood would have predictably resulted in an improved system which could provide content and instructions configured for the requesting application. As such, the identified application would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Kanter and the teachings of BBVA and Hapgood. 

Kanter does not appear to disclose HTTPS link. 
Sharma teaches HTTPS links (The servers 106 store digitized content which may be accessed (e.g., read, downloaded, searched, changed etc. as appropriate) over the computer network. A specific 
Kanter, BBVA, and Hapgood suggests an advertisement display system which retrieves content to display content on a client device, upon which the claimed invention’s use of HTTPS links to retrieve content can be seen as an improvement. However, Sharma demonstrates that the prior art already knew of using HTTPS links to access content. One of ordinary skill in the art could have trivially applied the HTTPS links of Sharma to the system of Kanter, BBVA, and Hapgood. Further, one of ordinary skill in the art would have recognized that such an application of Sharma would have predictably resulted in an improved system which would use a more secure protocol for accessing content. As such, the identified application would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Kanter and the teachings of BBVA, Hapgood, and Sharma. 

Kanter does not appear to disclose rotatably replacing, wherein rotatably replacing the first view pane with the second view pane optically presents the second view pane as a reverse side of the first view pane
Schmitt teaches rotatably replacing a first view pane with a second view pane and wherein rotatably replacing the first view pane with the second view pane optically presents the second view pane as a reverse side of the first view pane (The animation tool or video rendering tool 120 forms the two-sided digital image with the digital sponsor image and digital personal photo by dimensioning the images and formatting them into a flippable and/or rotatable two-sided digital image. The two sided digital image is created by (i) generating individual animation frames; (ii) combining them into a video or animation sequence; and (iii) employing zooms and fades giving the impression of a three-dimensional physical object (e.g., card rotating or being flipped). See at least Column 6, Lines 8-18 and Fig. 3B). 
Kanter, BBVA, Hapgood, and Sharma suggests an advertisement display system which differs from the claimed invention by the substitution of Kanter’s generic graphical transition between panes with a rotating graphical transition between panes. However, Schmitt demonstrates that the prior art already knew of transitioning between content via rotating graphical transition. One of ordinary skill in the art could have trivially substituted Schmitt’s transition into the system of Schmitt, BBVA, Hapgood, and 

Regarding Claim 2 and 12: Kanter in view of BBVA, Hapgood, Sharma, and Schmitt teaches the above limitations. Additionally, Kanter discloses wherein the first view pane and/or second view pane are advertisements (For example, in the example of FIG. 4A, each content item the ordered set of content items is an advertisement 420A-C from ad requests that are associated with the same advertiser. See at least [0054] and Fig. 4A). 

Regarding Claim 6 and 14: Kanter in view of BBVA, Hapgood, Sharma, and Schmitt teaches the above limitations. Additionally, Kanter discloses wherein modifying the display pane to present the second view pane comprises replacing the first view pane with the second view pane in response to the second view pane appearing to reveal from outside the display boundaries (the scrollable content unit is scrollable in a direction that is orthogonal to an orientation of the feed so additional content items from the set are displayed within the scrollable advertisement unit the user navigates through the scrollable advertisement unit. See at least [0007]and Fig. 4A). 

Regarding Claim 7 and 15: Kanter in view of BBVA, Hapgood, Sharma, and Schmitt teaches the above limitations. Additionally, Kanter discloses wherein the embedding link to the second view pane is automatically embedding based on predictive analytic techniques (the content selection module 235 determines measures of relevance of various content items to the user based on characteristics associated with the user by the online system 140 and based on the user's affinity for different content items. Information associated with the user and included in the user profile store 205, in the action log 220, and in the edge store 225 may be used to determine the measures of relevance. Based on the measures of relevance, the content selection module 235 selects content items for 

Regarding Claim 8 and 16: Kanter in view of BBVA, Hapgood, Sharma, and Schmitt teaches the above limitations. Additionally, Kanter discloses wherein the predictive analytic techniques generate suggested advertisements in response to processing application activity from the user, the application activity comprising records of keystrokes, selected hyperlinks, and/or web browser history (the content selection module 235 determines measures of relevance of various content items to the user based on characteristics associated with the user by the online system 140 and based on the user's affinity for different content items. Information associated with the user and included in the user profile store 205, in the action log 220, and in the edge store 225 may be used to determine the measures of relevance. Based on the measures of relevance, the content selection module 235 selects content items for presentation to the user. As an additional example, the content selection module 235 selects content items having the highest measures of relevance or having at least a threshold measure of relevance for presentation to the user. See at least [0034]. Also: Content items selected for presentation to the user may include advertisements from ad requests or other content items associated with bid amounts. See at least [0035]). 

Regarding Claim 18: Kanter in view of BBVA, Hapgood, Sharma, and Schmitt teaches the above limitations. Additionally, Schmitt teaches wherein rotatably replacing the first view pane with the second view pane optically presents the second view pane as a particular side of a multi-sided plurality of view panes (In one embodiment, such flipping and/or rotation may be simulated slowly on a display to highlight the three-dimensional perception of such flipping and rotation. While a two-sided digital image is detailed herein for the sake of brevity, the embodiments of the present invention are not so limited and may be used to create digital images with more than two sides (e.g., a six-side digital image in form of a cube, etc.). See at least Column 5, Lines 4-24). Also: With a cube, for example, the cube maybe flipped or rotated from side-to-side such that all six sides, having a mix of digital personal photos and digital sponsor images may be viewed. See at least Column 5, Lines 51-61.). The motivation to combine Kanter, BBVA, Hapgood, Sharma, and Schmitt is the same as explained under claim 1 above, and is incorporated herein.

Claims 9, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanter et al. (US 2017/0017369 A1) in view of BBVA (“RESTI API: What is it, and what are its advantages in project development?”), Hapgood et al. (US 10438243 B1), and Sharma et al. (US 2015/0254741 A1), and Schmitt (US 10311620 B1), and further in view of Karwar (US 2015/0094139 A1).

Regarding Claim 9: Kanter in view of BBVA, Hapgood, Sharma, and Schmitt teaches the above limitations. Additionally, Kanter discloses wherein the memory at the remote computing system comprises a database for storing web data and the additional media data associated with the second view pane (The content store 210 stores objects that each represent various types of content. Examples of content represented by an object include a page post, a status update, a photograph, a video, a link, a shared content item, a gaming application achievement, a check-in event at a local business, a brand page, or any other type of content. Online system users may create objects stored by the content store 210, such as status updates, photos tagged by users to be associated with other objects in the online system 140, events, groups or applications. In some embodiments, objects are received from third-party applications SQL database. 
	Kargar teaches a SQL database (Advertisement database 2100 may be stored in a relational (such as a Structured Query Language (SQL) database). See at least [0304]). 
	Kanter, BBVA, Hapgood, Sharma, and Schmitt suggests an advertisement display system which differs from the claimed invention by the substitution of Kanter’s generic database for an SQL database. However, Kargar demonstrates that the prior art already knew of using SQL databases, and the use of such databases to store advertisement information. One of ordinary skill in the art could have trivially substituted Kargar’s database into the system of Kanter. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in an advertisement display system which would consult a SQL database for advertisement display information. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Kanter and the teachings of BBVA, Hapgood, Sharma, Schmitt, and Kargar. 

Regarding Claim 11: Kanter in view of BBVA, Hapgood, Sharma, and Schmitt teaches the above limitations. Additionally, Kanter discloses wherein the embedded link is directed to a remote database (The content store 210 stores objects that each represent various types of content. Examples of content represented by an object include a page post, a status update, a photograph, a video, a link, a shared content item, a gaming application achievement, a check-in event at a local business, a brand page, or any other type of content. Online system users may create objects stored by the content store 210, such as status updates, photos tagged by users to be associated with other objects in the online system 140, events, groups or applications. In some embodiments, objects are received from third-party applications or third-party applications separate from the online system 140. In one embodiment, objects in the SQL database.
Kargar teaches a SQL database (Advertisement database 2100 may be stored in a relational (such as a Structured Query Language (SQL) database). See at least [0304]). 
	Kanter, BBVA, Hapgood, Sharma, and Schmitt suggests an advertisement display system which differs from the claimed invention by the substitution of Kanter’s generic database for an SQL database. However, Kargar demonstrates that the prior art already knew of using SQL databases, and the use of such databases to store advertisement information. One of ordinary skill in the art could have trivially substituted Kargar’s database into the system of Kanter. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in an advertisement display system which would consult a SQL database for advertisement display information. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Kanter and the teachings of BBVA, Hapgood, Sharma, Schmitt, and Kargar. 

Regarding Claim 17: Kanter in view of BBVA, Hapgood, Sharma, and Schmitt teaches the above limitations. Additionally, Kanter discloses wherein the embedded link corresponds to the remote computing system operatively connected to the computing device and comprising a database for storing the additional media data (The content store 210 stores objects that each represent various types of content. Examples of content represented by an object include a page post, a status update, a photograph, a video, a link, a shared content item, a gaming application achievement, a check-in event at a local business, a brand page, or any other type of content. Online system users may create objects stored by the content store 210, such as status updates, photos tagged by users to be associated with other objects in the online system 140, events, groups or applications. In some embodiments, objects are SQL database.
Kargar teaches a SQL database (Advertisement database 2100 may be stored in a relational (such as a Structured Query Language (SQL) database). See at least [0304]). 
	Kanter, BBVA, Hapgood, Sharma, and Schmitt suggests an advertisement display system which differs from the claimed invention by the substitution of Kanter’s generic database for an SQL database. However, Kargar demonstrates that the prior art already knew of using SQL databases, and the use of such databases to store advertisement information. One of ordinary skill in the art could have trivially substituted Kargar’s database into the system of Kanter. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in an advertisement display system which would consult a SQL database for advertisement display information. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Kanter and the teachings of BBVA, Hapgood, Sharma, Schmitt, and Kargar. 

Response to Arguments
Applicant’s Argument Regarding 112(b) Rejections of claims 1-9: Applicant amends independent claim 1 to resolve any alleged issues with respect to indefiniteness. 
Examiner’s Response: Applicant's amendments filed 21 October 2021 have been fully considered, and they resolve the identified issue. The existing rejections under 112(a) are withdrawn. 

Applicant’s Argument Regarding 101 Rejections of claims 1-18: The claims recite a specific system and method for modifying a display based on user activity within a web platform which provides a specific improvement over prior systems.  
Examiner’s Response: Applicant's arguments filed 21 October 2021 have been fully considered and they are not persuasive. Specifically, neither the specification nor the claims would appear to one of ordinary skill in the art to indicate any technical “improvement.” However, the rejections are withdrawn for the reasons explained above. 

Applicant’s Argument Regarding 103 Rejections of claims 1-18: None of Massoudi, BBVA, Hapgood, nor Sharma, whether taken alone or in combination, teach, suggest, or disclose displaying view panes [according to amended limitations]. 
Examiner’s Response: Applicant's arguments filed 21 October 2021 have been fully considered but they are rendered moot by the amendment of claims 1 and 10. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Li et al. (US 2017/0185683 A1) is noted for their teachings regarding linearly scrollable content and the techniques to retrieve and display such. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-03-21